Mr. Justice Robb
delivered the opinion of the Court:
We will now very briefly review the evidence. In his early machine application which, as we have seen, was filed in November, 1907, wre find the following statement: “At the same time the formers are caused to approach each other slowly so that the blades act upon the blank with a rolling motion, and gradually displace the lead in a direction from the center core of the plate towards the axes of the formers. If the blank is of proper thickness, the lead will be displaced as described, until it comes in contact with the edges of the separators g2, so that the fins or webs of the finished plate shall be of uniform height above the center core.” It will thus be seen that in his early application it was contemplated that the separators could finish and level the tops of the ribs, and necessarily by an oscillating or rolling pressure. Having in mind the character of the metal operated upon, it is obvious that the tops of the ribs require very slight rolling to bring them within the claims of the issue. Engel, testifying about the function of the spacers in his early machine, when plates were made for and successfully used by the Home Telephone & Telegraph Company in 1907, said: “They were brought in contact with the top surface of the ribs so as to compress them, density them, make the surfaces smooth and symmetrical.” The chemist of the United States Light & Heating Company, a Mr, Carpenter, testified that he witnessed the manufacture of said plates for the Home Telephone & Telegraph Company in 1907, and examined them from time to time as they were being swedged. He was asked what character the plates had, and, in the course of his answer said: “Probably the most notable thing at that time was the fact that the lead seemed extremely dense, as I remember, everybody remarked how dense the lead seemed that is, it was very ap*578parent to the eye that the surface was highly burnished.” He was then asked to describe the process by which “the plates for the Home Telephone & Telegraph Company were made,” and replied that they were made in an Engel swedging machine; that the plates are placed into a frame, and that this frame re: eiprocates between two gangs of formers; that “this gang of formers is very gradually embedded into the blank of lead which is reciprocated between the formers, and this blank of lead is passed back and forth between these formers until the blades of the formers gradually force their way into the blank of lead to the desired depth, and this depth is governed by the height of the separator between the plates; that is, when the plates have reached the proper depth they strike these separators and force the top of the fins downward, and after they have struck hard to the top of these separators, the plates have gone as far as they can go and the plate is considered swedged.” The Examiners in Chief conceded that this answer would have afforded Engel a perfect corroboration as to the requisite feature of the counts had it not been for the fact that the witness couched his answer in the present, instead of the past, tense. The Assistant Commissioner was of the view that the Examiners in Chief were hypercritical, as it was perfectly apparent that the witness intended to refer to the past as well as the present. The Assistant Commissioner further said: “It should be further noted that the distinct impression gained from the reading of the whole of this witness’s testimony is one of candor and readiness to give the information called for by the questions in the possession of the witness. Furthermore, the record shows that no objection on the ground of irresponsiveness was made by counsel for Bender to the answers of Carpenter. * * * And had there been any doubt that they did not fully answer the questions as put to Carpenter, the cross-examination should and would have removed that doubt.” When we bear in mind that it is conceded, even by the Board of Examiners in Chief, that the early machine and the machine described in the present application were identical, it is not at all strange that the witness should have used the present, instead of the past, tense. *579Moreover, his testimony was but an elaboration of the mode of operation as described in the early machine application. In addition to the testimony of Mr. Carpenter, a Mr. Urban testified that “the punching which I called the spacer had a curvature which shaped the top of the ribs when the lead by compression rose up to it.”
We are fully convinced from the evidence before us that Engel has proved disclosure and reduction to practice of all the counts of the issue prior to the earliest date that can be accorded Bender. We therefore affirm the decision.
Affirmed.